The conclusion reached by my brethren in the foregoing opinion seems to me so plainly erroneous that I venture to express my dissent therefrom. It seems to me that the obligation upon which the $500 judgment was rendered in favor of Rape and against Lenz, was purely contractual, and *Page 681 
hence was discharged by the bankruptcy proceedings. In view of our adoption statute, fixing, upon adoption, a new status of minors as to their parentage in law, I cannot see how, after the adoption proceedings here in question, there remained any legal parental supporting obligation resting upon Lenz in favor of the adopted minors, though they were his natural children, or in favor of their newly adopted parents. The legal effect of adoption under our statutes is stated in Rem. Comp. Stat., § 1699, in this plain, unequivocal language:
"By such order the natural parents shall be divested of all legal rights and obligations in respect to such child, and the child shall be free from all legal obligations of obedience and maintenance in respect to them, and shall be, to all intents and purposes, the child and legal heir of his or her adopter or adopters, entitled to all rights and privileges and subject to all the obligations of a child of the adopter or adopters begotten in lawful wedlock: . . ."
This court has repeatedly given full force and effect to this plain language. Van Brocklin v. Wood, 38 Wn. 384,80 P. 530; In re Masterson's Estate, 45 Wn. 48, 87 P. 1047, 122 Am. St. 886; In re Lease, 99 Wn. 413, 169 P. 816; In reMasterson's Estate, 108 Wn. 307, 183 P. 93; In reMcCorkle's Estate, 128 Wn. 556, 223 P. 1038; In reWaddell's Estate, 131 Wn. 566, 230 P. 822; In re Hebb'sEstate, 134 Wn. 424, 235 P. 974. It is not suggested here that the adoption of these minors was consummated other than in strict compliance with the procedure prescribed by our adoption statutes. Rem. Comp. Stat., §§ 1696-1699.
It is, of course, easy to see how Lenz could, and did, by contract, obligate himself so as to enable Rape to *Page 682 
obtain the $500 judgment against him, but that, to my mind, is far from Lenz' remaining obligated, as a parent is obligated, to support his children. By the adoption, the statute says:
"The natural parents shall be divested of all legal rights and obligations in respect to such child."
When Rape voluntarily entered into the support contract with Lenz, he thereby voluntarily assumed the same risk of Lenz' remaining insolvent that every simple contract creditor assumes when he voluntarily contracts with his debtor without security.
It is said in the foregoing opinion that,
"Lenz filed a petition in bankruptcy in the Federal court for the express and only purpose of attempting to relieve himself of the obligation of providing for the minor children."
I am unable to see of what legal moment that is in our present inquiry. First, there is nothing before us in this case presenting any problem of whether or not Lenz remains liable under his contract with Rape for future installments which may fall due under that contract. Second, if Lenz was, in fact, insolvent at the time of applying for and receiving his discharge in his bankruptcy proceeding, as we must presume was the fact, he was but then exercising an absolute legal right, and was prompted by exactly the same motive that prompts every insolvent who seeks relief through bankruptcy, that is, to relieve himself by surrendering his worldly possessions for the benefit of his creditors and obtaining a discharge as the Federal bankruptcy statute gives him the right to do, whether his debts be one or many.
I am of the opinion that the obligation for which the $500 judgment was rendered in favor of Rape and against Lenz was a pure contractual obligation, dischargable, and that was discharged, in the bankruptcy *Page 683 
proceedings; and that therefore the judgment here on appeal should be reversed.